Citation Nr: 0834362	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  99-22 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for a jaw disorder.

3.  Entitlement to service connection for an eye and retina 
disorder.

4.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
February 1995, and from October 1995 to April 1997.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran has represented himself throughout the 
course of this appeal.

The veteran's appeal was previously before the Board in 
February 2001, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Insomnia was not present in service or until years 
thereafter and is not etiologically related to service.

2.  A jaw disorder was not present in service or until years 
thereafter and is not etiologically related to service.

3.  The veteran does not have a current eye or retina 
disorder.

4.  Migraine headaches were not present in service or until 
years thereafter and are not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Insomnia was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  A jaw disorder was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

3.  The criteria for service connection for an eye and retina 
disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


4.  Migraine headaches were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).



Analysis

As discussed below, in essence, the evidence of a nexus 
between the veteran's military service and his jaw disorder 
diagnosed in 1998, his current complaints of insomnia, and 
his migraine headaches, and the evidence of a current eye or 
retina disability, is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
nexus or diagnosis since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Insomnia

The veteran contends that he experiences insomnia secondary 
to pain in his neck and back which stems from seizures he 
experienced in service, and that service connection is 
warranted for his claimed insomnia.  See September 1999 Form 
9.

Service medical records show that the veteran was seen for 
complaints of insomnia on several different occasions from 
January 1996 to August 1996, during his second period of 
active duty service.  During many of his evaluations, it is 
noted that he reported that his trouble sleeping was related 
to stress surrounding his tumultuous marriage, his recent 
1995 divorce and child custody issues.  

In January 1996, he was diagnosed with adjustment disorder 
with depressed and anxious mood and referred for a 
psychiatric evaluation.  He was again diagnosed with an 
adjustment disorder with depression during his psychiatric 
evaluation later in January 1996.  In April 1996, the veteran 
was diagnosed with subjective insomnia although the examiner 
noted that he had a normal examination, and another 
evaluation record notes rule out organic insomnia.  On 
different occasions in May 1996, the veteran reported a 5-
month history of insomnia; irritability, difficulty falling 
asleep; frequent awakenings; fatigue during the day; and that 
he was only sleeping 2-3 hours per night.  He also reported 
that he had tried suggested medication with no relief.  He 
was given provisional diagnoses of rule out depression, rule 
out sleep disorder and "? psychogenic insomnia."  The 
examiner also noted that the veteran should be evaluated for 
a possible sleep study.  However, later in May 1996, the 
veteran reported that he had slept well during the previous 
two weeks while on medication and the examiner noted that he 
did not see a benefit from a sleep study at that time.  In 
June 1996, the veteran reported that he was feeling much 
better and that his sleep had improved.  However, in August 
1996, it is again noted that he complained of difficulty 
sleeping and insomnia, secondary to stress and depression.  
It is also noted at that time that he had undergone a workup 
in the Psychiatry department and that he had undergone a 
sleep study.  The results of the sleep study are not noted.  
Insomnia is also noted on an August 1996 list of significant 
health problems.  

The veteran was never given a clinical diagnosis of insomnia 
during service and although on his April 1997 report of 
medical history, the veteran noted that he had experienced 
frequent trouble sleeping, his separation examination dated 
April 1997 does not indicate a diagnosis of insomnia as a 
chronic condition.

The post-service medical evidence of record is limited to 
outpatient treatment records from the VA Medical Center in 
Decatur, Georgia dated from October 1997 to December 2007 and 
a December 1998 QTC VA neurological examination report.  
There are no notations of complaints or treatment for 
insomnia in the outpatient treatment records until October 
2006, where there is a notation of depression/insomnia, 
stable with Effexor.  Depression/insomnia is noted again in 
February 2007 and August 2007, with a notation in August that 
the veteran was instructed to try Melatonin to improve his 
sleep.  However, there is no indication in these records that 
the veteran's current complaints of insomnia are related to 
his active military service.  The December 1998 report did 
not discuss the veteran's insomnia except to say that the 
examiner did not believe that there was a service-related 
connection for the disorder and noted that the veteran's 
neurological examination was normal at that time.



Jaw Disorder

The veteran contends that he has a jaw disorder related to 
his active military service.  

Service medical records show that in March 1997, the veteran 
complained of pain in what was determined to be his lower 
right jaw tooth (tooth #32).  On examination, it was 
determined that the tooth was cracked and needed to be 
restored.  However, there is no evidence of the veteran ever 
being diagnosed with or treated for a jaw disorder during 
service and no evidence of a jaw disorder at the time of his 
separation examination in April 1997.

The post-service medical evidence of record is limited to a 
December 1998 QTC VA examination report and outpatient 
treatment records from the VA Medical Center in Decatur, 
Georgia dated from October 1997 to December 2007.  During the 
December 1998 VA examination, the veteran was diagnosed with 
temporomandibular joint (TMJ) dysfunction, myofascial pain 
and dysfunction and leukoplakia.  There is no indication that 
the veteran's diagnoses were related to his active military 
service.  The VA outpatient treatment records are negative 
for complaints or treatment for a jaw disorder.  

Eye and Retina Disorder

The veteran contends that he developed a disorder of the 
right eye in 1996, around the time that he was having 
seizures in the military.  Specifically, he claims that he 
has a "freckle" on his eye or his retina which causes him 
to see diverse "dots" in the dark or the daylight.  See 
September 1999 Form 9.

Service medical records show that the veteran complained of 
floaters in November 1996.  In March 1997, an isolated 
asymptomatic chorioretinal (CR) scar was noted on the right 
eye.  However, there is no evidence of the veteran ever being 
diagnosed with or treated for a chronic eye or retina 
disability during service and no evidence of an eye or retina 
disability at the time of his separation examination in April 
1997.   In fact, at that time, distant visual acuity was 
noted as 20/20.


The post-service medical evidence of record is limited to 
outpatient treatment records from the VA Medical Center in 
Decatur, Georgia dated from October 1997 to December 2007 and 
a December 1998 QTC VA examination report.  

The VA outpatient treatment records show that the veteran was 
seen in October 1997 for complaints of lesions under his 
right eye.  At that time, he was noted to have three to five 
red pimples underneath the right eye.  There was no drainage, 
but the veteran did report experiencing some itching.  No 
diagnosis of an eye disorder was made.  In June 1998, the 
veteran was noted to have a choroidal lesion of the right 
eye.  Visual acuity at that time was 20/20 in the right eye 
and 20/15 in the left eye.  Again, no diagnosis of an eye 
disorder was made.  

The report from the December 1998 VA examination shows that 
the veteran complained of floaters in his left eye for the 
previous two years.  The examiner found that the veteran had 
a very minimal developmental cataract of no consequence with 
excellent vision (uncorrected visual acuity of 20/20 in the 
right eye and 20/15 in the left eye) and a questionable spot 
in his right retina.  Otherwise, his eyes were found to be in 
good health.  The examiner also noted that the veteran had a 
history of floaters but no other retinal pathology.  

Most recently, the outpatient treatment records show that the 
veteran underwent a diabetic eye examination in August 2006.  
Normal findings were reported, with 20/20 vision in both 
eyes.

Migraine Headaches

The veteran contends that he currently suffers from migraine 
headaches secondary to pain in his neck and back which stem 
from seizures he experienced in service.  He also claims that 
he takes medication for his migraines.  See September 1999 
Form 9.  Accordingly, the veteran contends that service 
connection is warranted for his claimed migraine headaches. 

Service medical records are negative for any clinical 
findings or diagnoses of migraine headaches.


The post-service medical evidence of record includes 
outpatient treatment records from the VA Medical Center in 
Decatur, Georgia dated from October 1997 to December 2007 and 
December 1998 and January 1999 QTC examination reports.  

Beginning in May 2005, the VA outpatient treatment records 
show that the veteran is prescribed Zomig for migraines.  
There is no indication in the records that the veteran's 
migraines are related to his active military service.  

During his January 1999 QTC examination, the veteran reported 
migraine pains that were constant and sharp pains in the 
temporal areas which occurred approximately once a day for 
four to six hours at a time, worse with movement, with an 
unknown trigger.  He reported experiencing these headaches 
since December 1996 or January 1997.  He denied any numbness 
or tingling down his body or photophobia.  The examiner noted 
that the atypical temporal type headaches reported by the 
veteran did not really fit the description of a migraine, but 
they may have been a migraine variant.  He also noted that 
because the veteran denied any photophobia, numbness or 
tingling down his body and because there were no significant 
auras, he believed that what the veteran was experiencing 
were not migraines, but instead may have been associated with 
a musculoskeletal condition.  The examiner also noted that an 
MRI the veteran underwent in the past showed no significant 
abnormality.  

In addition, the December 1998 report noted the veteran's 
report of experiencing neck and back trouble and headaches 
since January 1997 when he was placed on Lomotrigine after 
having two "grand mal seizures."  A neurological 
examination conducted at that time was normal and Dr. Nicol 
opined that there was no service-related connection for the 
veteran's seizure disorder, insomnia or headaches.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in March 2003, the veteran was 
provided with the notice required by section 5103(a).  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for insomnia is denied.

Service connection for a jaw disorder is denied.

Service connection for an eye and retina disorder is denied.

Service connection for migraine headaches is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


